Title: To Benjamin Franklin from Jonas Green, 4 July 1752
From: Green, Jonas
To: Franklin, Benjamin


Dear Sir,
Annapolis July 4. 1752
We have had for 3 or 4 Days past, most extreme hot Weather: I heartily pity those who are now down with the Small Pox at Boston; since my Remembrance I think I never heard of such a distressing Time in our native Country. A Gentleman desired me to write to you to correct in the description of the Roads Southwestward, instead of [To Hoe’s Ferry 20] say [10] which he says is right, which makes the Road from hence to Williamsburg but 178 Miles. In mentioning the Courts in Maryland, leave out the Assizes; for we have now no such Court, nor have had for several Years. My Daughter Becky sends Miss Sally by this Post 3 pieces of 8, on account of her Books; she proposes to send the Account next Post; as she is learning to Cypher, she may perhaps draw it off herself by next trip. Our kind Respects and best Wishes attend you and yours. I am Dear Sir, Your obliged Friend and humble Servant,
Jonas Green
 Addressed: To  Mr. Franklin  Post-Master  in  Philadelphia
